Case 1:18-cv-00529-DCN Document 2 Filed 11/20/18 Page 1 of 17




                                          1:18-cv-529-BLW
Case 1:18-cv-00529-DCN Document 2 Filed 11/20/18 Page 2 of 17
Case 1:18-cv-00529-DCN Document 2 Filed 11/20/18 Page 3 of 17
Case 1:18-cv-00529-DCN Document 2 Filed 11/20/18 Page 4 of 17
Case 1:18-cv-00529-DCN Document 2 Filed 11/20/18 Page 5 of 17
Case 1:18-cv-00529-DCN Document 2 Filed 11/20/18 Page 6 of 17
Case 1:18-cv-00529-DCN Document 2 Filed 11/20/18 Page 7 of 17
Case 1:18-cv-00529-DCN Document 2 Filed 11/20/18 Page 8 of 17
Case 1:18-cv-00529-DCN Document 2 Filed 11/20/18 Page 9 of 17
Case 1:18-cv-00529-DCN Document 2 Filed 11/20/18 Page 10 of 17
Case 1:18-cv-00529-DCN Document 2 Filed 11/20/18 Page 11 of 17
Case 1:18-cv-00529-DCN Document 2 Filed 11/20/18 Page 12 of 17
Case 1:18-cv-00529-DCN Document 2 Filed 11/20/18 Page 13 of 17
Case 1:18-cv-00529-DCN Document 2 Filed 11/20/18 Page 14 of 17
Case 1:18-cv-00529-DCN Document 2 Filed 11/20/18 Page 15 of 17
Case 1:18-cv-00529-DCN Document 2 Filed 11/20/18 Page 16 of 17
Case 1:18-cv-00529-DCN Document 2 Filed 11/20/18 Page 17 of 17
